DETAILED ACTION
This communication is a Non-Final Rejection Office Action in response to the 12/16/2020 submission filed in Application 15/391,478.  
Claims 1-3, 5-11 were previously examined in the action mailed on 8/18/2020.
Claim 1 has been amended.  
Claims 1-3, 5-11 are now presented. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
 
Response to Arguments

Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. 

Regarding the rejection under 35 U.S.C. 101, the Applicant argues “the method for predicting user preference is indicative of integration into the in-built programmable computer readable recording media, so the amended claim 1 is indicative of integration into a practical application.”
The Examiner respectfully disagrees.   The in-built programmable computer readable recording media is recited broadly and under the broadest reasonable interpretation is considered a generic computer running software via a computer readable recording media.  As such, applying the method to an in built programmable computer readable recording media is indicative of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer which MPEP 2106.05(f) states is not indicative of integration into a practical application.  
The Applicant further argues “the second and the third features indeed are technical characteristics and are not abstract ideas. Moreover, if a memory space of a computing system is insufficient, the computing system will take long time for predicting preferences of all of users, so that the computing system can't provide a user's preference instantly. Via the second and the third features, the computing system can provide any one of user's preference instantly, so the second and the third features of the amended claim 1 indeed provides an inventive concept.”
The Examiner respectfully disagrees.  The Applicant’s arguments that the claims are directed to an inventive concept are unpersuasive.   Selecting a user representative group is used to represent the candidate group is abstract as it is directed limitations that can be performed mentally and also to certain methods of organizing human activity.  The fact that the implementation of the abstract idea results in the processing of less data does not result in an improvement to the functioning of a computer or to another technology or technical field.  For example, the computer functions as it normally would and the efficiencies gained are a result of the abstract idea itself.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim is recite a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case Claims 1-10 are directed toward a method for predicting user preference.  Claims 11 is directed toward a computer program product for predicting user preference.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the Abstract idea of analyzing history shopping records to estimate a user preference which falls into the Abstract idea categories of mental processes.  The elements of Claim 1 that represent the Abstract idea include:
a method for predicting user preference, comprising:
selecting a goods parameter, each of the goods having the goods parameter;  
selecting a plurality of first values of the goods parameter according to the history shopping record; 
determining a user representative group from the user group according to the history shopping record and the first values, the user representative group including a plurality of representative users, wherein determining the user representative group from the user group comprises:
selecting candidate users from the user group into a candidate group; 
selecting one of the candidate users from the candidate group into the user representative group; and 
selecting a next candidate user from the candidate group into the user representative group according to the least overlapping degree, wherein the next candidate user has the least overlapping degree relative to the candidate user;
calculating a correlation between a user and each of the representative users of the user representative group, wherein calculating the correlation is based on a collaborative filtering algorithm; and
estimating a preference of the user according to the correlations and history shopping records of the representative users, wherein estimating the preference of the user is based on a user –based collaborative filtering and a model-based collaborative;  
wherein the user representative group comprises a representative group history shopping record, the representative group history shopping record covers a portion of the history shopping records, and the representative group history shopping record covers the first values. 

The 2019 PEG states that if a claim recites a mental processes including observation, evaluation, judgment, opinion then the claim recites an Abstract idea.  In the instant case the above limitations under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  For example, the selecting, determining, calculating and estimating can be performed mentally and are as such abstract.  Further, the 2019 PEG states that certain method of organizing human activity including marketing or sales activities or behaviors and business relations are Abstract.  The limitations that are drawn to grouping and correlating users based on a least overlapping degree in order to estimate preferences are drawn to marketing or sales activities or behaviors and are as such Abstract.  Similarly, the collaborative filtering is recited broadly.  Under its broadest reasonable interpretation, collaborative filtering is a means to gather preference information about users to generate recommendations for similar users.  This is considered a sales and marketing activity, and is as such Abstract.

Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a practical application.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, the judicial exception is not integrated into a practical application.  The claim recites the additional elements of:

applying the abstract idea to an in-built programmable computer readable recording media,
obtaining a user group and a history shopping record of the user group, the history shopping record associated with a plurality of goods;   
using a collaborative filtering module;

However, applying the method to and in built programmable computer readable recording media is indicative of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer which MPEP 2106.05(f) states is not indicative of integration into a practical application.  Further, the receipt of information is recited at a high level of generality and is considered insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As such, the combination of the application on a generic computer and the insignificant extra-solution data gathering is not indicative of integration into a practical application.
In step 2B, the examiner must be determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).  Merely using a computer as a tool to implement the abstract idea cannot integrate the abstract idea into a practical application is step 2A prong 2, or provide an inventive concept on step 2B.  Further, MPEP section 2106.05(d) states storing and retrieving information in memory (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) is conventional when claimed generically.  As such the combination of the generic computer and the well-known and conventional data retrieval do not provide an inventive concept.  As such, the claim is not patent eligible. 
Further Claims 2-3, 5-10 further limit that Abstract idea by adding limitations that are drawn to further limiting the analysis and further limiting the marketing activities.  However, these limitations merely narrow the Abstract idea and fail to remedy the deficiencies of the parent claim as they do not impose any limitations that amount to significantly more than the abstract idea itself.
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-3, 5-10 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Claim 11 recites a programmable computer readable recording media, when a computer loads a program and executes the program.  However, the computer elements are recited at a high level of generality and under their broadest reasonable interpretation comprises only a generic computer elements to perform the generic computer functions.   Practicing an Abstract idea via a generic computer amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Similarly mere instructions to apply an exception using a generic computer component cannot provide an inventive concept under step 2B of the eligibility analysis.   As such Claim 11 is not eligible.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321.  The examiner can normally be reached on Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683